Citation Nr: 0530845	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J. O., psychiatrist


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for 
service connection for PTSD.  

In February 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in August 2003, 
the Board remanded the case back for further development.  
The case is now before the Board for additional appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran engaged in combat during his active military 
service; he was wounded and awarded the Purple Heart.

3.  Competent medical evidence of a current diagnosis of PTSD 
is not of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In February 
2001, a private psychiatrist, Dr. J. A. J. O., testified on 
the veteran's behalf at an RO hearing.  In compliance with 
the Board's August 2003 remand, in a March 2004 letter, VA 
informed the appellant of the provisions of the VCAA and the 
information that the appellant needed to provide in support 
of his claim.  In that letter, the RO also asked the 
appellant to furnish the names and addresses of health care 
providers who had treated him and to sign authorizations for 
release of such information and to identify, or supply, 
records in support of his claim.  The veteran did not respond 
to that letter.  In a November 2004 letter, VA informed the 
veteran that he would be scheduled for an examination and 
that, if he failed to report without good cause, VA might 
have to deny his claim.  38 C.F.R. § 3.655 (2005).  The duty 
to assist is not a one-way street, and the appellant has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under these 
circumstances, the Board finds that the VCAA does not mandate 
another examination for the issue discussed in this decision, 
particularly in light of the fact that the veteran failed to 
report for examination scheduled in December 2004 in order to 
ascertain whether he met the criteria for a diagnosis of 
PTSD.  Evidence and information received at this examination 
was expected to provide assistance to the veteran's case.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Service, private, and VA treatment records, 
VA examination reports, a hearing transcript, various 
physician and lay statements have been associated with the 
claims file.  The claim has been readjudicated several times 
and supplemental statements of the case (SSOCs) were issued 
in September 2001 and February 2005.  In the March 2004 VCAA 
and various duty to assist letters, a rating decision, a 
Board remand, a statement of the case (SOC), and two SSOCs, 
and their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to service connection.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's August 2003 remand with regard to the 
service-connection issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of the appeal was already decided and appealed prior to 
the enactment of the VCAA and promulgation of the regulations 
implementing the provisions of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the September 2001 and March 2004 VCAA 
letters and other duty to assist letters from VA to the 
appellant, an SOC, a Board remand, and two SSOCs, that were 
issued prior to the recertification of the appeal to the 
Board.  Those letters and documents informed the appellant of 
what evidence was required to substantiate his service-
connection claim (that is, information showing that he has 
the claimed disability (PTSD) and that it was due to an in-
service stressor (conceded by VA in light of his award of a 
Purple Heart), what evidence VA had obtained, and of his and 
VA's respective duties for obtaining evidence.  Those letters 
also asked the appellant to provide medical records and to 
identify health care providers and to sign releases to obtain 
pertinent records.  The VA notified the appellant that it was 
his responsibility to make sure that VA received all 
requested information.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2004) (harmless error).  

Analysis

The veteran contends that he developed PTSD as a result of 
his Vietnam combat service.  He has submitted a statement, 
reflecting that a mine exploded on the battlefield and, as a 
result, he was wounded by a fragment that went through his 
helmet and entered the lower back part of his head; that he 
saw comrades being wounded or killed; and that his memories 
of combat cause him insomnia and frequent mental lapses.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2005).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
808 (June 18, 1999).  Even so, the Board notes that the 
veteran filed his claim in 2000 and finds that the amendments 
to 38 C.F.R. 3.304(f) were to conform the regulation to the 
Court's holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.

The Board notes that 38 C.F.R. 3.304(f) was again amended 
effective March 7, 2002.  See 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2005)).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered the 2002 
amendments, the Board concludes that the veteran will not be 
prejudiced by the Board's consideration of the claim, as 
these amendments are not pertinent to his claim.  See 
Bernard, 4 Vet. App. at 394 (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

In this case, after weighing and balancing all the evidence 
of record, the Board concedes the presence of a qualifying 
stressor.  However, the Board concludes that the evidence 
does not provide a current diagnosis of PTSD in accordance 
with the provisions of 38 C.F.R. § 4.125(a) so as to warrant 
service connection for PTSD.  

In compliance with the August 2003 Board remand, the RO 
scheduled the veteran for an examination in December 2004 in 
order to ascertain whether the veteran met the criteria for 
PTSD under DSM-IV.  Evidence and information received at this 
examination was expected to provide assistance to the 
veteran's case; however, the veteran failed to report to this 
examination.  When the veteran fails to report for an 
examination in conjunction with an original claim for service 
connection, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.  As noted, the evidence currently 
of record does not support a conclusion that the veteran has 
met the criteria of a diagnosis of PTSD.  The Court has held 
that although VA is required by statute and case law to 
assist veterans in the development of claims, the veteran 
must do more than passively wait for assistance.  See Wood, 1 
Vet. App. at 193.  The veteran was provided an opportunity to 
submit additional evidence and to appear for an examination, 
he did not do so.

The veteran's service records reveal that he served in 
Vietnam, where he was wounded in combat, and later awarded a 
Purple Heart.  Service medical records, including treatment 
records do not show complaints, treatment, or diagnosis of 
PTSD or a psychiatric disorder.  

Based on a diagnosis of depressive reaction, moderate with 
history of numerous gastrointestinal complaints and 
nervousness, by a March 1968 VA examiner, the RO granted 
service connection for depressive reaction and assigned a 10 
percent rating from November 16, 1967.  

VA treatment records for 1969 show that the veteran was 
having trouble getting along with his friends, that he was 
irritable, and his sexual potency was low.  At a January 1970 
VA examination, the veteran described problems with 
interpersonal relationships at work; indicated that he tended 
to get angry easily and isolate himself from others; and 
admitted to having fleeting suicidal ideas and fears that he 
would lose control and hurt someone.  The examiner added that 
while the veteran's mood and diagnosis had been correctly 
described as depressed, his affect was blunted and 
inadequate.  Thus, the diagnosis remained depressive 
reaction, moderately severe.  In a February 1970 rating 
decision, the RO assigned a 50 percent rating from July 16, 
1969 for depressive reaction.

At a March 1973 VA examination, the veteran's mood was 
depressive, shedding tears during the interview.  He was 
partially disoriented as to time and was unable to make any 
abstractions from proverbs.  His judgment was handicapped and 
insight was limited.  The diagnosis remained depressive 
reaction, moderately severe disability.

In a March 1975 rating decision, the RO proposed to sever 
service connection for depressive reaction, which was done in 
June 1975, following concurrence by the central office.  

In a November 1975 statement from his fee-basis psychiatrist, 
Dr. R. A. N. D., revealed that he had been treating the 
veteran for five months and opined that the veteran should 
continue to receive psychiatric treatment twice a month.

In a March 2000 psychiatric treatment record, Dr. J. A. J. 
O., a private psychiatrist, noted that the veteran had served 
in the army from 1965 to 1967 and about 12 months of which 
was during combat in Vietnam, where he was wounded on the 
occipital region by a mine fragment and saw lots of dead and 
wounded soldiers; that since the veteran's return from 
Vietnam he has felt nervous and anxious with episodes in 
which he relives his war experiences, has frequent nightmares 
and insomnia, with fireworks and loud noises transporting him 
back to Vietnam, and hates to see war pictures because they 
make him feel depressed and anxious; and that the veteran 
felt guilty because he was not able to help his wounded 
friends.  The psychiatrist opined that the veteran was 
suffering from clear manifestations of PTSD.

A June 2000 VA examination report indicated that the veteran 
was not receiving psychiatric treatment.  The examiner 
diagnosed the veteran with alcohol abuse rule out dependence 
and depression not otherwise specified (NOS).  The examiner 
added that the veteran's symptomatology does not fulfill the 
diagnostic criteria for PTSD, adding that the fact that the 
veteran reported having negative memories from his Vietnam 
experience had not interfered or affected significantly his 
ability to maintain a job until retirement, his family life 
or interpersonal relations.

Dr. J. A. J. O. testified at a February 2001 RO hearing in 
support of the veteran's claim, indicating that he had over 
30 years of experience as a psychiatrist including experience 
as an expert witness in federal court, Social Security 
Administration, and VA cases and as a fee-basis provider for 
VA.  He stated that he had interviewed the veteran four or 
five times for one to one and one-half hours at a time and 
indicated that he had reviewed the medical records in the 
veteran's claims file.  Based on these interviews, Dr. J. A. 
J. O. testified that the veteran's original diagnosis in 
March 1968 of depressive reaction four months after discharge 
from service, would have been PTSD, if PTSD had existed as a 
diagnostic entity in 1968.  He recounted the self-reported 
symptomatology that the veteran had been experiencing as a 
result of his Vietnam service, which the psychiatrist felt 
warranted a diagnosis of PTSD due to military service.  Dr. 
J. A. J. O. agreed with the symptomatology that Dr. Q. had 
described but not with the diagnosis of depressive reaction.

Following the hearing, the veteran was examined by a board of 
two VA psychiatrists in May 2001.  After reviewing the claims 
file and reiterating the veteran's history, the examiners 
diagnosed the veteran with dysthymia and alcohol dependence, 
in alleged remission.  The veteran had reported that he was 
not receiving psychiatric treatment; that he was suffering 
from insomnia and nightmares of Vietnam; that he had suffered 
a mild fragment wound to the occipital area of the head, 
which was treated in the field; that he got very irritable 
and aggressive at home; that his relationship with his wife 
was like a yoyo; and that the veteran reported that he did 
not go out of the house due to fear of getting back to 
drinking.  The veteran complained that he felt like he was in 
Vietnam when he heard helicopters.

Although the record shows diagnoses of other neuropsychiatric 
disorders in the 1960's and 1970's, the record is silent as 
to PTSD for more than 20 years, from the time of the 
veteran's discharge from service in November 1967 until March 
2000.  While various private physicians after noting the 
veteran's combat history and symptoms of depression, 
irritability, and nightmares diagnosed some type of 
psychiatric disorder, only one, Dr. J. A. J. O., diagnosed 
the veteran with PTSD.  VA fee-basis medical records dated 
during the same period reflect similar history and symptoms, 
but do not show a diagnosis of PTSD.  While VA examiners in 
2000 and 2001, specifically discarded PTSD after a review of 
the claims file and complete evaluations of the veteran.

In a March 2000 record and at a February 2001 hearing, Dr. J. 
A. J. O., provided his opinion that the veteran had PTSD.  
Dr. J. A. J. O. like other physicians before him, who had 
diagnosed the veteran with depressive reaction and anxiety 
neurosis, based his psychiatric diagnosis on the veteran's 
self-reported history, his combat wound and complaints of 
Vietnam-related nightmares.  But the Board observes that 
unlike the other private physicians, Dr. J. A. J. O. 
indicated that he had reviewed the medical records in the 
veteran's claims file.

In contrast, the 2000 and 2001 VA examiners have opined that 
based on the veteran's history, medical records, and 
psychiatric evaluations, the diagnostic criteria for PTSD 
were not met.  At a 1968 VA examination, the Board notes that 
the symptomatology was based on the veteran's inability to 
relate with his co-workers.  The June 2000 VA psychiatrist 
noted that other than mentioning his general war experiences 
and being wounded in action, the veteran did not bring up any 
specific complaints about his combat experience in Vietnam 
during examination.  Although the veteran did recount some 
specific incidents of combat stressors at the May 2001 VA 
examination, the board of two VA psychiatrists noted that 
much of his symptomatology appeared to be related to his 
alcohol dependence.  The VA 2000 psychiatrist also indicated 
that only one of the diagnostic criteria for PTSD in B was 
fully met.

The Board considers the thorough medical record review by the 
various VA psychiatrists finding no diagnosis of PTSD to be 
more probative than the private opinion and testimony of Dr. 
J. A. J. O., indicating the presence of PTSD without an 
analysis of the veteran's medical history.  The Board notes 
that a mere recitation of the veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
On the other hand, the VA opinions were based on extensive 
review of the veteran's claims file including the veteran's 
Vietnam service, service medical records, private, and VA 
fee-basis medical evidence as well as post-service 
examinations and interviews of the veteran.  Therefore, the 
Board concludes that there is no competent medical evidence 
of a diagnosis of PTSD in the record that would be sufficient 
to warrant a grant of the veteran's claim of service-
connection for PTSD.

The only other evidence the veteran has submitted that 
supports his claim has been in the form of lay statements and 
testimony either from himself or his representative.  They as 
laypersons, with no apparent medical expertise or training, 
are not competent to express opinions on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, these lay statements/testimony do not establish the 
required evidence needed, and the claim must be denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


